Citation Nr: 0639244	
Decision Date: 12/18/06    Archive Date: 01/04/07	

DOCKET NO.  04-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits paid between November 10, 1999, to 
November 20, 2002, to include whether the debt was properly 
created.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 decision of the 
Disabled American Veterans (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The veteran, who had active service 
from May 1968 to February 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The RO 
has reduced the veteran's compensation award for the period 
of time between November 10, 1999 to November 20, 2002, based 
on his incarceration for a felony.  The veteran has contended 
that he was not in jail during the time frame in question.  
In a March 2004 letter from the RO to the veteran, he was 
requested to provide evidence that showed he was not 
incarcerated between September 10, 1999 and November 20, 
2002.  While the veteran did not respond to the RO's request 
for additional evidence, information previously provided by 
the veteran's representative, specifically copies of a 
document titled "External Movements" appears to reflect that 
the veteran was released from custody on June 7, 2000, and 
was returned to custody on March 15, 2002.  However, it is 
not clear whether that release constituted a release from 
incarceration as defined in 38 C.F.R. § 3.655(b), which 
includes participation in a work release or halfway house 
program, parole and completion of sentence.  

While it is clear that the veteran's release on June 7, 2000, 
did not constitute a completion of his sentence, it is not 
clear whether that release was equivalent of participation in 
a work release or halfway house program or a parole.  In this 
regard, the movement type described on June 7, 2000, "ADC 
Released to Supervision" is the same movement type entered on 
November 20, 2002, on the morning prior to the veteran's 
parole in the afternoon on that date.  If the veteran was 
entitled to compensation between June 7, 2000, and March 15, 
2002, it would clearly have an effect on the amount of the 
overpayment of compensation paid between November 1999 and 
November 2002 and the validity of the veteran's current debt.  
As such, clarification is necessary from the state and/or 
county as to the veteran's status between June 7, 2000, and 
March 15, 2002.  

The Board also notes that the veteran has requested a waiver 
of recovery of the overpayment in question, but the RO has 
taken no action with respect to the veteran's request for a 
waiver of recovery of the overpayment, choosing instead to 
address the validity of the overpayment.  Since this case is 
being returned to the RO for additional information from the 
State and/or County, the RO will have an opportunity to 
address this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development and adjudication of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
his claim for a waiver of overpayment of 
compensation benefits paid between 
November 10, 1999, and November 20, 2002.  
The veteran should also be requested to 
complete and return a VA Form 5655 
(Financial Status Report).  

2.  The RO should seek clarification from 
the state and/or county as to the 
veteran's status between June 7, 2000, 
and March 15, 2002, during his 
incarceration between September 10, 1999, 
and March 20, 2002, and determine whether 
this constituted a release from 
incarceration as defined in 
38 C.F.R. § 3.655(b).  

3.  After the development requested in 
the second paragraph has been completed, 
the RO should determine whether any 
adjustment is necessary in the 
overpayment of compensation benefits paid 
to the veteran between November 10, 1999, 
and November 20, 2002.  

4.  After the development requested above 
has been completed, the RO should 
adjudicate the veteran's claim for a 
waiver of recovery of an overpayment of 
compensation benefits paid to him between 
November 10, 1999, and November 20, 2002.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this remand is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

